 1   ADAM C. BROWN (SBN 161951)
     HILL RIVKINS BROWN & ASSOCIATES
 2   A Professional Law Corporation
     11140 Fair Oaks Boulevard, Suite 100
 3   Fair Oaks, CA 95628
     Telephone: (916) 535-0263
 4   Facsimile: (916) 535-0268
 5   Attorneys for TRC HOLDINGS, INC.
 6
 7
 8                                UNITED STATES DISCTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   ENRIQUE ALVAREZ ZARDAIN, an                    ) Case No.: 2:15-cv-01207-MCE-EFB
     individual                                     )
12                                                  )
                    Plaintiff,                      )
13                                                  )
            vs.                                     ) STIPULATION AND ORDER FOR
14                                                  ) VOLUNTARY DISMISSAL OF CLAIMS
     IPACPA US, INC., a Delaware corporation,       )
15   TRC HOLDINGS, INC., a Delaware                 )
     corporation, and DOES 1-20                     )
16                                                  )
                    Defendants.                     )
17
18           Plaintiff ENRIQUE ALVAREZ ZARDAIN (“Plaintiff”) and Defendant TRC

19   HOLDINGS, INC. (“TRC”) (together, the “Parties”), by and through their attorneys of record,
20   hereby stipulate and agree as follows:
21                                             RECITALS
22           A.     On or about June 4, 2015, Plaintiff filed his Complaint (the “Complaint”) in this
23   action against Defendants IPACPA US, Inc. and TRC. IPACPA US, Inc. has not appeared in
24
     this action.
25
             B.     On or about December 22, 2016, the Parties reached agreement on the terms of a
26
     settlement for purposes of resolving Plaintiff’s claims against TRC, which were memorialized in
27
     a settlement agreement (the “Initial Settlement Agreement”) resulting in this Court entering a
28
                                                     1
                    STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL OF CLAIMS
 1   stay of this action and a conditional dismissal pending satisfaction of the conditions of
 2   settlement.
 3          C.      On or about August 16, 2018 the Parties executed a Global Settlement Agreement
 4   and Release of All Claims (the “Global Release”) resulting in the complete release, discharge
 5   and satisfaction of all conditions of the Settlement Agreement.
 6
            D.      Pursuant to the terms of the Global Release, the Parties wish to dismiss the
 7
     Complaint with prejudice and without costs to any Party as to all claims asserted by Plaintiff
 8
     against TRC in this action.
 9
                                              STIPULATION
10
            THEREFORE, it is hereby stipulated, by and between the Parties hereto, through their
11
     attorneys of record, that all claims asserted by Plaintiff against TRC Holdings, Inc. in this action
12
     be and hereby are dismissed with prejudice and without costs to any Party pursuant to Rule 41 of
13
     the Federal Rules of Civil Procedure. The Court shall retain jurisdiction to enforce the terms of
14
15   the Global Release.

16          IT IS SO STIPULATED.

17   Date: August 27, 2018                         SELTZER MCMAHON VITEK
18                                         By:     /s/ Hang Alexandra Do
19                                                 HANG ALEXANDRA DO
                                                   Attorney for Plaintiff
20                                                 ENRIQUE ALAREZ ZARDAIN
21
22   Date: September 5, 2018                       HILLS RIVKIN BROWN & ASSOCIATES

23                                         By:     /s/ Adam C. Brown
                                                   ADAM C. BROWN
24
                                                   Attorney for Defendant
25                                                 TRC HOLDINGs INC.

26
27
28   ///
                                                      2
                    STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL OF CLAIMS
 1                                                ORDER
 2
 3          In accordance with the foregoing stipulation of the parties, and good cause appearing, the
 4   above-entitled action is hereby dismissed, with prejudice, each side to bear its own costs. The
 5   matter having now been concluded in its entirety the Clerk of Court is directed to close the file.
 6
            IT IS SO ORDERED.
 7
 8
     DATED: November 5, 2018
 9
10
11                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
12                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
                    STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL OF CLAIMS
